Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 1 of 153
     Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 2 of 153




limited ability to participate independently in activities of daily living, makes it difficult for them

to function in the general population of a correctional facility, but who are not so impaired as to

require psychiatric hospitalization". See 103 DOC 650, Mental Health Services Policy attached

as Exhibit 1, specifically 103 DOC 650.01Q. The RTU provides "an intermediate level of care

for general population inmates with a mental health classification of MH-4. These inmates do not

require inpatient psychiatric hospitalization, but they present with a pervasive pattern of inability

to function or manage appropriately within general population due to a mental disorder". 103

DOC.650.08A.

       5. At OCCC the placement in the RTU is determined by mental health staff. Mental

health staff first has to approve an inmate's placement in the RTU and then a Classification Board

is held recommending the RTU based on the mental health approval. Central Classification gives

the final approval for an inmate's placement in the RTU. See Exhibit 1, 103 DOC 650.08B.

       6. According to the DOC's Inmate Management System ("IMS") Edward Jones and

    Inmate A        were both housed in the RTU at OCCC on the following dates:

       November 18, 2014-December 11, 2014

       December 15, 2014-February 17, 2015

       February 18, 2015-April 15, 2015

       May 19, 2015-July 24, 2015

       July 27, 2015-August 3, 2015

       August 12, 2015-August 20, 2015

       7. According to IMS, Edward Jones and           Inmate A       were never housed in the

same cell at OCCC.

       8. According to IMS, both Edward Jones and            Inmate A       were both housed in the
      Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 3 of 153




Health Services Unit ("HSU") at OCCC from October 24, 2015-October 29, 2015. They were

housed in different cells in the HSU.

        9. Attached to this Affidavit is a chart compiled from Edward Jones's and Inmate A

             Bed Management Histories from IMS that shows when both inmates were housed in

the same unit. See Chart attached as Exhibit 2

        10. According to IMS, Edward Jones filed Grievance Number 83803 about Inmate A

            on September 24, 2015. A review of Edward Jones's grievances shows that Grievance

Number 83803 was the first time Jones filed a grievance about Inmate A

       11.In 2015, PREA investigations were conducted by the Inner Perimeter Security ("IPS")

Team at the direction of either the Superintendent or the Deputy Superintendent of Reentry.

       12.All investigations including PREA investigations are investigated by IPS. IPS has the

responsibility to investigate all allegations, For PREA investigations specifically, allegations

need to be investigated to ensure that an inmate is not being victimized.

       13. Edward Jones was only involved in one PREA investigation in 2015.

       14. There was a PREA investigation in 2015 in which inmate           Inmate A       reported

that he had seen another inmate lick inmate Edward Jones's nipples. The PREA investigation

was unfounded.



Signed under the pains and penalties of perjury this        day of August 2019.
                                                  9

                                              Elena Clo rus
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 4 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 5 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 6 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 7 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 8 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 9 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 10 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 11 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 12 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 13 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 14 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 15 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 16 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 17 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 18 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 19 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 20 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 21 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 22 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 23 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 24 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 25 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 26 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 27 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 28 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 29 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 30 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 31 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 32 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 33 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 34 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 35 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 36 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 37 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 38 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 39 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 40 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 41 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 42 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 43 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 44 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 45 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 46 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 47 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 48 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 49 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 50 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 51 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 52 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 53 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 54 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 55 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 56 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 57 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 58 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 59 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 60 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 61 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 62 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 63 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 64 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 65 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 66 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 67 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 68 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 69 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 70 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 71 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 72 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 73 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 74 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 75 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 76 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 77 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 78 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 79 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 80 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 81 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 82 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 83 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 84 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 85 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 86 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 87 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 88 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 89 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 90 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 91 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 92 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 93 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 94 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 95 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 96 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 97 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 98 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 99 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 100 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 101 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 102 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 103 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 104 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 105 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 106 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 107 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 108 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 109 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 110 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 111 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 112 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 113 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 114 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 115 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 116 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 117 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 118 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 119 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 120 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 121 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 122 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 123 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 124 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 125 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 126 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 127 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 128 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 129 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 130 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 131 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 132 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 133 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 134 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 135 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 136 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 137 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 138 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 139 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 140 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 141 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 142 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 143 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 144 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 145 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 146 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 147 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 148 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 149 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 150 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 151 of 153
Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 152 of 153
     Case 1:16-cv-11666-LTS Document 145-4 Filed 09/13/19 Page 153 of 153




List of time periods when Edward Jones and     Inmate A     were housed in the same
housing unit:

Start Date      End Date        Facility     Housing unit/cell of   Housing unit/cell of
                                             Jones                   Inmate A
10/24/2015     10/29/2015      OCCC          HSU/G02                HSU/G05
08/12/2015     08/20/2015      OCCC          *Attucks I/*G20        *Attucks I/*G27
08/12/2015     08/12/2015      OCCC          *Attucks I/*G20        *Attucks I/*G25
07/29/2015     08/03/2015      OCCC          *Attucks I/*G20        *Attucks I/*G25
07/27/2015     07/29/2015      OCCC          *Attucks I/*G20        *Attucics I/*G21
06/03/2015     07/24/2015      OCCC          *Attucks I/*G20        *Attucks I/*G21
05/19/2015     06/03/2015      OCCC          *Attucics I/*G20       *Attucics I/*G25
02/26/2015     04/15/2015      OCCC          *Attucks I/*G20        *Attucics I/*G22
02/18/2015     02/26/2015      OCCC          *Attucks I/*G20        *Attucks I/*G17
02/06/2015     02/17/2015      OCCC          *Attucks I/*G20        *Attucks I/*G17
01/20/2015     02/06/2015      OCCC          *Attucics I/*G20       *Attucics I/*G14
01/15/2015     01/20/2015      OCCC          *Attucks I/*G20        *Attucks I/*G16
12/15/2014     01/15/2015      OCCC          *Attucks I/*G20        *Attucics I/*G22
12/11/2014     12/11/2014      OCCC          *Attucics I/*G20       *Attucics I/*G22
11/18/2014     12/11/2014      OCCC          *Attucks I/*G20        *Attucks I/*G05




                                                                                      EXHIBIT
